Title: To Alexander Hamilton from Marquis de Lafayette, 10 February 1801
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


La Grange 20th Nivose febr. the 10th 1801
My dear Hamilton
I Have not, Since my Return to france, Received a Line from you—yet I am Sure you are affectionately interested in every Account Which Concerns me. The departure of Mr pichon for the United States affords me a Good Opportunity to write. He Has much pleased me by His eager wishes and Useful Exertions for a Reconciliation Between Both Countries. He Speaks of America and Americans in terms gratifying to my feelings and Has Expressed Himself particularly desirous to Come to you with a Letter from your old and Constant friend. You Have no doubt Received the News of the Negociation Between the United States and france, and the intelligence must Have Been personally given By one of the Ministers who Have Been Employed in it. A Continental peace, in Europe, is the Result of a Series of french victories. The Rhine Shall Be our frontier. The New italian Republics will probably be otherwise disposed of. There is Hope of a British Negociation. this Governement does Earnestly wish to put Every where an end to the war. the Late attempt Against the life of Bonaparte By threatening the tranquillity of the Citizens at Large, Has Made Him More popular; it is Evident, in the Moral State of the Nation, that None But the two Extreme parties Could Have Improved the Event which Being prepared By the terrorists would have, at least for Some time, given them a tremendous chance of power—unless it Had Been taken By the Garrison. You May Conceive How Every Honest Man Has Been Affected on Hearing of a plot the object and the Circumstances of which were Equally detestable. oh, my dear friend, preserve your Liberties—do not let party spirit and personal Hatreds Be Carried farther than the proper Balance in a wise, virtuous Commonwealth! that you May Have Nothing to do with the deceases, nor Even with the Medicines—my whole Heart is in the wishes I form for the Continuation of your political, social personal freedom, dignity, and Happiness!
The Opinion of Several American friends, particularly Gnl Washington and You, the Situation of My french companions who Had Not, as I Had, another Country they Could Call their Own, did, as You know, keep me in Europe Untill the Revolution of Brumaire. The professions of Liberty and justice which Accompaynied it made it decent and of Course proper for me to Return to france. My Companions Have Been Erased from the fatal List. My friends Have Reentered the Carrier of public places—and in the Mixture which Bonaparte Has thought political to Make, He Has Given a Majority to Honest Men. As to Myself I was on the day of My Arrival and Am More and More Every day determined for a Life of perfect Retirement. It Has Been Said I was going to America as an Ambassador. My feelings and My Habits in the United States I could Not Well Reconcile to the Acting a foreign Character, However friendly, nor Could I with Ease to Myself, Either within or without put off my American Regimentals. I may Be a Happy Visitor, and So I shall one day or another, But Am Not fitt to Be An Ambassador of One Country to the other. I feel it Better than it Can Be Expressed which joined to the Bad Health of My wife and Her Inability to Cross the Seas, puts the Matter on the footing of Impossibility. It Has Been Also Reported I was intended for, and several friends Had wished me in the public places of this Constitutional Establishment. I was totally a Stranger to the framing of it. I Have Earned My Right to a Life of tranquillity, and Am determined not to let myself be decoyed or persuaded out of it. As to the Command of Armies, there are now in france so many good generals, Bonaparte and Moreau Have Been Endowed with military Abilities So prodigious and So Successful, that it were out of the question for me to think, at this late Hour of the war, of Reassuming the staff. it was not the Case with Georges. He serves in the Army of italy as an Officer of Huzzards, and Has Been lately Engaged in the Actions of the passages of Rivers which you will find in the papers.
I am therefore and shall remain a farmer. My wife, my two daughters, son in law, and a little grand daughter are with me in a Solitary country place, upwards of forty miles from Paris, where I am visited by Some of my friends, and where I Live very Happy amidst rural Employments and Rural Studies of which I am very fond. My visits to the Capital are Rare, and Short. I am on good terms with the first consul My deliverer from Olmutz who Has Recalled My Companions, and Behaves very Obligingly By me—But I do not in Any degree nor Any Way Meddle with public Affairs. I wish Bonaparte May Seek and find in the Establishement of true freedom the Complement of His Glory as well as the security of His person and of a legal power—it were for Liberty the Safest and the Nearest Chance. As to foreign politics, the Military Superiority of france is Unrivalled, Her Resources are immense, the intentions of Her governement are Sincere and generous, and, I think, particularly well disposed towards the United States—an Opinion of Mine the Less to Be prejudiced as I Have No participation in their Councils.
My Abode is An inheritance of my unfortunate Mother in law. What Remained of My property when I left france Has Been for the greatest part Sold and dilapidated. I Have Many debts to pay—Yet will I in the End Have Enough for my family and myself to live upon—Not Enough However to manage my farm in the Elegant Style Which would Suit my Agricultural taste. But whatever Be My private Circumstances I shall Stick to the plough and to a Life of Retirement.
Now, my dear friend, may I Hope that you will, in Return, give me Minuted details of every think that Concerns you. Be pleased to Remind me to Our Brother Soldiers who Have not for gotten their Long Absent Comrade—to my Ancient friends about you—present My Affectionate Respects to Mrs Hamilton, and Her Sister. I trust this letter which I Send By post to L’orient will Arrive Safely with Mr pichon. Governement Has great confidence in Him and I Have Been much pleased with His Acquaintance. May the Connection Between the two countries Be improved, as it is Natural and easy to do it, for the Mutual interest, Honeur, and Happiness of Both!
With all the Sentiments which Have for So long a time Attached me to you I am,
My dear Hamilton   Your friend
Lafayette
M Pichon Has Lately married a Young and Amiable Lady who Accompaynies Him. I Have foretold Her she would Be very well Liked in America, and I do not fear to Be mistaken in my prediction.

